Case 0:20-mj-06469-PMH Document 119 Entered on FLSD Docket 06/15/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-mj-06469-HUNT

  UNITED STATES OF AMERICA

  v.

  ELAN BAKHSHI and
  JEFFREY DRAESEL, Jr.,

        Defendants.
  __________________________________/

              JOINT MOTION TO CONTINUE DEFENDANTS’ ARRAIGNMENTS

         The United States of America, by and through undersigned counsel, and Counsel for

  Defendants Elan Bakhshi and Jeffrey Draesel, Jr., hereby jointly file this Joint Motion to Continue

  Arraignment, and respectfully move this Court for an Order continuing the Arraignment in the

  above-referenced matter to September 15, 2021. As reasons therefore, the parties submit the

  following:

                                         The Criminal Case

         1.      On October 2, 2020, Draesel had his initial appearance on a criminal complaint

  charging him with conspiracy to commit health care fraud and wire fraud, in violation of 18 U.S.C.

  § 1349 (D.E.1). He was granted a bond and his arraignment was set for February 10, 2021. [Minute

  Order D.E. 25].

         2.      On November 6, 2020, Bakhshi had his initial appearance on the same criminal

  complaint, which charged him with a conspiracy to violate the Elimination of Kickbacks in

  Recovery Act (“EKRA”) in violation of 18 U.S.C. § 371. [D.E. 1]. He was granted a bond and

  his arraignment was set for February 10, 2021. [Minute Order D.E. 84].
Case 0:20-mj-06469-PMH Document 119 Entered on FLSD Docket 06/15/2021 Page 2 of 3




         3.      Although eight other defendants were indicted on January 19, 2021 in connection

  with this matter (see D.E. 1, 21-CR-60020-WPD), to date, defendants Bakhshi and Draesel have

  not been indicted nor has an Information been filed in this case.

         4.      Arraignments for both Defendants were continued until March by an Order from

  this Court [D.E. 111], and continued for a second time until April 7, 2021 after a joint motion by

  the parties [D.E. 113], pursuant to an Order by this Court, [D.E. 114], and then, after a joint motion

  [D.E. 115}, was extended until May 12, 2021, per an Order by this Court, [D.E. 116].

         5.      A related trial in this matter of two defendants (Jonathan and Daniel Markovich) is

  currently scheduled for August 2, 2021, before Judge Dimitrouleas. Since the Government

  anticipates that it will be involved in trial preparation for the next few months, and then the trial

  itself, it is thus asking (with the agreement of the defendants) for a longer continuance than in its

  previous motions. The Government anticipates these cases will resolve one way or the other by

  that time, thanks to the related trial itself and the progress of discussions between counsel thus far,

  and this will be the last request for a continuance.

         6.      Defense counsel and the United States respectfully request that the arraignment

  date for defendants Bakhshi and Draesel be moved to September 15, 2021. The Government

  anticipates that further information about these defendants will be filed before that date.

         7.      Counsel for the United States and Counsel for the Defendants further request, as

  supported by the Tenth Administrative Order entered by Chief Judge Michael K. Moore on June

  1, 2021, A.O. 2021-50, that the time period of any continuance entered as a result of AO 2021-50,

  and the time period for this request for continuance, be excluded under the Speedy Trial Act, as

  the continuance serves the ends of justice and outweighs the interests of the parties and the public

  in a speedy trial. 18 U.S.C. § 3161(h)(7)(A); see also Tenth A.O. 2021-50, at ¶ 15.
Case 0:20-mj-06469-PMH Document 119 Entered on FLSD Docket 06/15/2021 Page 3 of 3




         8.       The Government has contacted defense counsel for Defendants Bakhshi and

  Draesel, and both indicated that they do not oppose, and in fact join in this motion to continue

  these arraignments, and to exclude any applicable Speedy Trial time in the interests of justice.

  June 15, 2021                                Respectfully submitted,

                                               JUAN ANTONIO GONZALEZ
                                               ACTING UNITED STATES ATTORNEY
                                               SOUTHERN DISTRICT OF FLORIDA

                                               DANIEL KAHN, ACTING CHIEF
                                               CRIMINAL DIVISION, FRAUD SECTION
                                               U.S. DEPARTMENT OF JUSTICE

                                        By:     /s/ James V. Hayes
                                               JAMES V. HAYES
                                               Senior Litigation Counsel
                                               FL Special Bar No. A5501717
                                               JAMIE DE BOER
                                               Trial Attorney
                                               FL Special Bar No. A5502601
                                               United States Department of Justice
                                               Criminal Division, Fraud Section
                                               1400 New York Avenue, N.W.
                                               Washington, D.C. 20005
                                               Phone: (202) 774-4276
                                               Email: James.Hayes@usdoj.gov
                                               Email: Jamie.deBoer@usdoj.gov

                                  CERTIFICATE OF SERVICE

         I hereby certify that on June 15, 2021, I electronically filed the foregoing document with
  the Clerk of the Court using CM/ECF.
                                                       /s/ James V. Hayes
